DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/17/2022 and recorded in the IFW (DIST.E.FILE) disclaiming the terminal portion of any patent granted on reference Application Number 15/469,048 now US Patent 10,83,118 B2 is accepted. The terminal disclaimer was approved on 05/18/2022 and recorded in the IFW (DISQ.E.FILE).

REASONS FOR ALLOWANCE
Claim(s) 1-20 are allowed.
The following is an Examiner’s statement of reason for allowance:
Jehan (US 2008/249644 A1) teaches storage media for automatically segueing between a first audio track and a second audio track. The first audio track and the second audio track may be analyzed to determine a preferred transition window. Segueing from the first track to the second track may occur during the preferred transition window.
Mysore Vijaya Kumar et al.  (US 9,578,279 B1) teaches a system generating preview data from video data and using the preview data to select portions of the video data or determine an order with which to upload the video data. The system may identify portions of the sampled video data having complexity metrics exceeding a threshold, upload a first portion of the video data corresponding to the identified portions while omitting a second portion of the video data and determine an order with which to upload portions of the video data based on a complexity of the video data. Therefore, portions of the video data that may require additional processing after being uploaded may be prioritized and uploaded first. As a result, a latency between the video data being uploaded and a video summarization being received is reduced. 
Jehan, Mysore Vijaya Kumar and other prior arts do not singularly or in combination disclose the limitations “obtaining a first set of features associated with the first media content item and a second set of features associated with the second media content item, wherein at least one feature in the first set of features and the second set of features includes a drop point, the drop point being a point in time of the first media content item and the second media content item at which a change occurs following a build” in independent claim 1 and similarly in independent claims 14 and 20. These limitations in combination with the remaining claim limitations provide a method for efficiently tracking a plurality of media features in content items and determine such track features of each media content item associated with each of transition point candidates, such as beat positions, of that media content item as disclosed in the applicant’s specification ([0005-0009]).
Dependent claims 2-13 and 15-19 are allowed based on their dependencies on their respective independent claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.F.D/ Examiner, Art Unit 2451                                                                                                                                                                                             

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451